Title: From Richard Rush to Abigail Smith Adams, 4 November 1816
From: Rush, Richard
To: Adams, Abigail Smith


				
					Respected Madam.
					Washington November 4. 1816.
				
				I have been honored with your favor of the 28th of last month, which got to hand this morning.The wishes of which it makes mention on behalf of Mr. Clarke, to be the bearer of the dispatches by the Chippewa to Spain, I will, with the greatest pleasure, lay before the secretary of state: the testimonials to his merit, and fitness for such a trust are so perfectly ample, that I flatter myself, that should no selection have been yet made, or determined upon, Mr Monroe will look upon him with all favor. I can assure you Madam, that it will be personally gratifying to me, should it be conferred upon him.Mrs Rush and my little family after a summer’s absence, are all once more about me. She desires I will offer you her respectful and affectionate remembrance. In this part of our country, where, not owning slaves, it is next to impossible to get servants even moderately good, she is the constant nurse and superintendent in all things, of our little children.I will see the secretary of state without loss of time, and should any thing distinctive fall from him in the interview, either the one way or the other, I will do myself the pleasure to drop you another line.honor me, Madam, by accepting the assurances of my respectful friendship and attachment.
				
					Richard Rush
				
				
			